[Cite as Disciplinary Counsel v. Trainor, 126 Ohio St. 3d 1249, 2010-Ohio-5102.]




                        DISCIPLINARY COUNSEL v. TRAINOR.
                      [Cite as Disciplinary Counsel v. Trainor,
                       126 Ohio St. 3d 1249, 2010-Ohio-5102.]
Attorneys at law — Reciprocal discipline from the Supreme Court of Kentucky —
        30-day stayed suspension — Gov.Bar R. V(11)(F)(4).
 (No. 2010-1441 — Submitted September 24, 2010 — Decided October 1, 2010.)
           ON CERTIFIED ORDER of the Supreme Court of Kentucky, No.
                                  2010-SC-000201-KB.
                                 __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal discipline provisions of Gov.Bar R. V(11)(F).
        {¶ 2} On August 12, 2010, relator, Disciplinary Counsel, filed with this
court a certified copy of an order of the Supreme Court of Kentucky entered May
20, 2010, in Trainor v. Kentucky Bar Assn., in case No. 2010-SC-000201-KB,
311 S.W.3d 719, suspending respondent for a period of 30 days, stayed provided
that he incur no other disciplinary charges during a one-year period and that he
attend the entire Kentucky Bar Association Ethics and Professionalism
Enhancement Program. On August 26, 2010, this court ordered respondent to
show cause why identical or comparable discipline should not be imposed in this
state. Respondent failed to notify this court of the disciplinary sanction imposed
upon him by the Supreme Court of Kentucky. This cause was considered by the
court and on consideration thereof,
        {¶ 3} It is ordered and adjudged by this court that pursuant to Gov.Bar R.
V(11)(F)(4), respondent, Robert N. Trainor, Attorney Registration No. 0012089,
last known business address in Covington, Kentucky, is suspended for a period of
30 days, stayed on the conditions that respondent comply with the requirements
                             SUPREME COURT OF OHIO




set forth in the May 20, 2010 opinion and order of the Supreme Court of
Kentucky to commit no further misconduct and attend the entire Kentucky Bar
Association Ethics and Professionalism Enhancement Program.
       {¶ 4} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients' Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of
this order, the Clients' Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients' Security Fund within 90 days of the notice of such award.
       {¶ 5} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings.
       {¶ 6} It is further ordered, sua sponte, that service shall be deemed made
on respondent by sending this order and all other orders in this case by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
       {¶ 7} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
       BROWN,      C.J.,   and   PFEIFER,       LUNDBERG   STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                            ______________________




                                            2